Title: Aaron Burr to William P. Van Ness, [26 June 1804]
From: Burr, Aaron
To: Van Ness, William P.



[New York, June 26, 1804]

The last propn. of gen H. is a worse libel than even the letter of Dr C & throughout manifests a disposition to evade.
A “letter properly adapted”—Who is to judge of this—Mr B. will judge for himself & thinks his two letters very properly adapted & having expressed himself definitively on that point he is surprized to find it again brought in question.
“any particular instance of dishonorable Conduct.” This seems intended to leave ample room for the inference that there have been general opinions and general charges.
“in relation to any other language &c” which “Col. B shall specify.” Col. B. is ignorant of the particular Conversations & expressions which Genl. H. may have had or used & he will only inquire from Genl. H. himself. That he has said things derogatory to Mr B’s honor is to be presumed from the letter of Dr C. until it shall be contradicted by Genl. H.
If Mr B. should specify & Genl. H. should deny as to one particular Conversation—Dr C & the world may say “true, but the day anterior or the day subsequent such things were said by Genl. H.” and this would indeed be a fair inference from such partial negation. These things must be perfectly obvious to the perspicatious mind of Genl H. Propositions therefore fraught with such ambiguity and liable to such injurious Construction must be considered as insidious and insulting and they call imperiously for the last appeal.
I was writing the preceeding by way of notes for you when your boy arrived. They are sent to you unfinished. It seems that our sentiments are pretty much in harmony. Interweave into your’s what you think proper of the preceeding. I will be at your house before noon & will dine with you.

[June] 26

